PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhang et al.
Application No. 15/930,478
Filed: May 13, 2020
For: SYSTEMS, METHODS, AND COMPOSITIONS FOR TARGETED NUCLEIC ACID EDITING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed request to participate in the Patent Prosecution Highway
(PPH) program and the petition under 37 CFR 1.102(a), filed 22 October 2020, in response to
the decision mailed 22 September 2020, dismissing the original request to make the above-
identified application special.

The request and petition are DENIED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:

i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The request to participate in the PPH pilot program and petition fail to comply with condition (2). The original petition filed 12 August 2020, was dismissed in a decision mailed
on 22 September 2020. The decision of 22 September 2020 indicated that the request failed to meet condition (2) because U.S. Claims 3, 5 18, and 35-58 do not sufficiently correspond to the allowable/patentable OEE claims.

The renewed PPH request filed on 22 October 2020 still fails to meet condition (2). Applicant has failed to ensure that all the claims in the U.S. application sufficiently correspond or have been amended to sufficiently correspond to the allowable/patentable claims in the corresponding OEE application. Specifically, U.S. Claim 3 does not correspond to OEE Claim 3 because U.S. Claim 3 adds the limitation of the Cas13 effector protein being truncated at C-terminal ∆984-1090 not recited in OEE Claim 3. U.S. Claim 5 does not correspond to OEE Claim 5 because it does not include the limitation of the Cas13 effector protein being truncated at C-terminal ∆1026-1090, C-terminal ∆1053-1090, C-terminal ∆934-1090, C-terminal ∆884-1090, C-terminal ∆834-1090, C-terminal ∆784-1090, or C-terminal ∆734-1090 recited in OEE Claim 5. U.S. Claim 47 does not correspond to OEE Claim 32 because U.S. Claim 47 does not include the limitations of T (U) —> C or A —> G recited in OEE Claim 32 and adds the limitation of the Cas13 effector protein being truncated at C-terminal ∆984-1090 not recited in OEE Claim 32. 

In the renewed PPH request filed 22 October 2020, Applicant argues that the International Search Report (ISR) contains a rejection for allegedly lack of unity and that the ISR states that “[t]he system, cells and methods will be searched to the extent they encompass a C-terminal delta 984-1090 truncated Casl3a (first exemplary Casl3 protein); an adenosine deaminase (first 

While the OEE may or may not have searched the limitations referenced by Applicant, the U.S. claims, as indicated above and in the previous decision, do not correspond to the claims indicated to be allowable/patentable by the OEE. For example, the OEE indicates at page 9 of the Written Opinion that “Claim 5 meets the criteria set out in PCT Article 33(2)-(3), because the prior art does not teach or fairly suggest the system of claim 2, wherein the truncated form of the Cas 13 effector protein has been truncated at C-terminal 11984-1090, C-terminal 111026-1090, C-terminal 111053-1090, C-terminal 11934-1090, C-terminal 11884-1090, C-terminal 11834-1090, C-terminal 11784-1090, or C-terminal 11734-1090, wherein amino acid positions of the truncations correspond to amino acid positions of Prevotella sp. P5-125 Cas13b protein”. U.S. Claim 5 does not include all of the limitations recited in allowed OEE Claim 5 and therefore, does not correspond to OEE Claim 5.  

Since the deficiencies were not satisfied in the renewed request filed 22 October 202, the   request to make the above-identified application special is hereby DENIED and the application will await action in its regular turn.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins whose telephone number is (571) 272-0986.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.



/LAURA MARTIN/Deputy Director, OPET